Citation Nr: 1721874	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  13-15 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial rating for bilateral hearing loss in excess of 0 percent.

2.  Entitlement to service connection for sleep apnea, including as secondary to post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Jiggetts, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1976 to April 1980 in the United States Marines.

The matter of bilateral hearing loss initially came before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, TX, which granted service connection for bilateral hearing loss and assigned a rating of 0 percent effective January 8, 2010.  The Veteran timely appealed.

In June 2016, the Board remanded the case, instructing the RO to obtain additional treatment records, particularly those annual hearing tests the Veteran referenced in his May 2013 appeal; afford the Veteran a VA audio examination; and, readjudicate the claim and return to the Board for further appellate review.  

In September 2016, after obtaining the outstanding treatment records and affording the Veteran a new VA examination, the RO readjudicated the claim and issued a Supplemental Statement of the Case (SSOC) that denied an increase in the disability rating, finding that there is no evidence of record which shows this disability warrants a higher evaluation at any time during the appeal process.  As the disability rating assigned does not represent a total grant of benefits sought on appeal, the claim for an increase remains before the Board.  AB v Brown, 6 Vet. App. 35, 39 (1993).
   
In September 2016, the Veteran, through his representative, stated he did not have any additional evidence regarding the appeal; waived his right to have the case sent back to the RO; and asked that the Board consider the new evidence and proceed with adjudication of the appeal.

Development of the case has been substantially completed, and the case has been returned to the Board for further adjudication.  See Stegall v West, 11 Vet. App. 268 (1998).

The matter of sleep apnea, including as secondary to PTSD came before the Board of Veterans' Appeals (Board) on appeal from a May 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which denied service connection for obstructive sleep apnea.  The Veteran timely appealed.

The issue of sleep apnea, including as secondary to PTSD is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


FINDING OF FACT

The Veteran's bilateral hearing loss is manifested by Level IV hearing acuity at worst in the right ear and Level II hearing acuity at worst in the left ear.


CONCLUSION OF LAW

The criteria for an increased rating for bilateral hearing loss have not been met.  	
38 U.S.C.A. §§ 1155 , 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. The Veterans Claims Assistance Act of 2000

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159 (b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

Here, the RO sent correspondence throughout the appeals process, but specifically in February 2010, that informed the Veteran of what evidence was needed to establish the benefit sought, of what VA would do or had done, and of what evidence the Veteran should provide.  In addition, the letters informed the Veteran of how disability ratings and effective dates are assigned.  The Board finds that any defect with regard to the timing or content of the notice to the Veteran is harmless because of the thorough and informative notices provided throughout the adjudication and because the Veteran had a meaningful opportunity to participate effectively in the processing of the claim, with an adjudication of the claim by the RO subsequent to receipt of the required notice.  There has been no prejudice to the Veteran, and any defect in the timing or content of the notices has not affected the fairness of the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to address harmless error doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has satisfied its duty to notify the Veteran. 

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefits sought unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  This duty includes assisting with the procurement of relevant records, including pertinent treatment records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  While obtaining the Veteran's treatment records was the subject of a previous remand, the Veteran's claim file now contains such records.  A July 2016 VA examination is also of record.  Based on the submission of the medical records, coupled with the July 2016 VA examination, and the September 2016 waiver wherein the Veteran states he does not have any additional evidence regarding the appeal, the Board finds that there has been substantial compliance with its June 2016 remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand.)  

Based on the foregoing, the Board finds that the RO substantially complied with the mandates of its June 2016 remand.  See Stegall, supra (finding that a remand by the Board confers on an appellant the right to compliance with its remand orders). Therefore, in light of the foregoing, the Board will proceed to review and decide the claim based on the evidence that is of record consistent with 38 C.F.R. § 3.655 (2016).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  Importantly, the Board notes that the Veteran is represented in this appeal. See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The Veteran has submitted argument and evidence in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of his claim such that the essential fairness of the adjudication is not affected.  Consequently, the duty to notify and assist has been satisfied as to the claim now being finally decided on appeal.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II. Legal Criteria & Analysis

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history, and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned. 38 C.F.R. § 4.7.

The Board notes that while the regulations require review of the recorded history of a disability by the adjudicator to ensure an accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by the Veteran or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant). 

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and provide reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Turning now to the instant case, the Veteran contends that an increased initial rating is warranted for his service-connected bilateral hearing loss.

The Court has noted that the assignment of disability ratings for hearing impairment is derived by a mechanical application of the numeric designations assigned after audiological evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

The Veteran's bilateral hearing loss is currently evaluated under the provisions of 	
38 C.F.R. § 4.87, Diagnostic Code 6100.  The Ratings Schedule, under Diagnostic Code 6100, provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I though XI) for hearing impairment, established by a state licensed audiologist including a mandatory controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the puretone threshold average which is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  See 38 C.F.R. 	
§ 4.85 (2016).  

Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing.  Id.

In July 2016, the Veteran underwent an audiological examination contracted by the VA.  His puretone thresholds, in decibels, were as follows:

	
Frequency (Hz)
1000
2000
3000
4000
(Average puretone threshold)
  Right
40
60
80
95
68.75
  Left
40
40
45
50
43.75


Speech recognition scores, performed with the Maryland CNC test, were 82 percent in the right ear and 88 percent in the left ear.  

Applying the average puretone thresholds and speech recognition scores to Table VI reflects that the Veteran had Level IV hearing loss in his right ear, and Level II hearing loss in his left ear.  Upon applying these levels to Table VII, with the left ear being the "better ear," the result is a 0 percent disability rating.  38 C.F.R. § 4.85 (2016).

A review of the Veteran's treatment records from Nueces Occupational Medicine Clinic indicates the Veteran underwent annual audiological testing for a period that includes May 2010 to April 2014.   His puretone thresholds, in decibels, were as follows:
	
Frequency (Hz)
1000
2000
3000
4000
(Average puretone threshold)
(2010)
  Right
40
45
75
70
57.5
  Left
15
15
45
40
28.75


Frequency (Hz)
1000
2000
3000
4000
(Average puretone threshold)
(2011)
  Right
30
45
70
80
56.25
  Left
20
25
45
45
33.75


Frequency (Hz)
1000
2000
3000
4000
(Average puretone threshold)
(2012)
  Right
35
55
75
70
58.75
  Left
30
20
45
40
33.75


Frequency (Hz)
1000
2000
3000
4000
(Average puretone threshold)
(2013)
  Right
35
55
75
85
62.5
  Left
20
20
50
50
35


Frequency (Hz)
1000
2000
3000
4000
(Average puretone threshold)
(2014)
  Right
35
55
75
85
62.5
  Left
30
25
45
50
37.5


Unfortunately, these audiological tests did not contain speech discrimination scores, as performed with the Maryland CNC test.  However, the average puretone thresholds were applied to Table VIA, which is applicable for numeric designation of hearing impairment based only on puretone threshold averages.  Using the average puretone threshold's for each year's audiological testing as noted above, and obtaining the corresponding Roman Numerals in Table VIA of 38 C.F.R. § 4.85, Roman numeral IV is derived for the right ear, and Roman numeral I is derived for the left ear.  In turn, when applying these Roman numerals to Table VII, with the left ear being the "better ear," the result is a 0 percent disability rating.  38 C.F.R. § 4.85 (2016).  The same result, a 0 percent disability rating, is obtained for each year from 2010 to 2014.  

The Board has also considered whether the provisions of 38 C.F.R. § 4.86 are applicable, which governs exceptional patterns of hearing impairment.  The provisions of § 4.86(a) apply when the puretone thresholds at each of the four specified frequencies is 55 decibels or more, but that is not indicated here in this Veteran's test results.  Likewise, the provisions of § 4.86(b)  apply when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, but this combination of puretone thresholds is not indicated here in this Veteran's case. 

Based upon the results from the examinations discussed above, the Board finds that the criteria for an initial rating for bilateral hearing loss in excess of 0 percent have not been met.  38 C.F.R. §§ 4.85, 4.86 (2016).

Lay persons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  However, in this case, such an opinion falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  To the extent that the Veteran contends that his hearing loss is more severe than currently evaluated, while he is competent to describe that he has difficulty hearing, he is not competent to report that his hearing acuity is of sufficient severity to warrant a certain percent evaluation under VA's tables for rating hearing loss disabilities because such an opinion requires medical expertise (training in evaluating hearing impairment) which he does not possess.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau, 492 F.3d 1372; Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

While the Board is sympathetic to the Veteran's assertions that he has difficulty hearing, the VA rating criteria are definitive and provide for a precise result based on audiometric test results.  His subjective report of difficulty hearing unfortunately cannot be the basis for an evaluative rating.  The Board is bound to apply the VA rating schedule, under which the rating criteria are defined by audiometric test findings involving hearing acuity in a controlled laboratory environment.

As a result, the Board finds the results of the July 2016 VA examination, and the annual audiological testing results from 2010 to 2014, to be more probative than the lay evidence, and the Veteran's request for an initial rating for bilateral hearing loss in excess of 0 percent must be denied.  There is no evidentiary basis upon which to assign a higher rating during the appeal period.

The Board finds that there is no basis for referral for consideration of an extra-schedular rating in this case.  38 C.F.R. § 3.321(b)(1) (2015).  The Veteran has not presented any evidence that his bilateral hearing loss results in a unique disability that is not addressed by the rating criteria.  The Veteran's bilateral hearing loss is evaluated under 38 C.F.R. § 4.85, Diagnostic Code 6100, the criteria of which is found by the Board to specifically contemplate the Veteran's level of disability and symptomatology.  As noted above, the Veteran's bilateral hearing loss is manifested by, at worst, Level II in the left ear and Level IV in the right ear.  When comparing this disability picture with the symptoms contemplated by the Schedule, the Board finds that the Veteran's symptoms are adequately contemplated by the disability rating for hearing loss.  A rating in excess of the currently assigned rating is provided for certain manifestations of hearing loss, but the medical evidence reflects that those manifestations are not present in this case.  The criteria for a noncompensable rating for the Veteran's hearing loss more than reasonably describe his disability level and symptomatology and, therefore, the currently assigned schedular evaluation is adequate.  Thus, there is no basis for referral of the case for consideration of an extraschedular disability evaluation.  See Thun v. Peake, 22 Vet. App 111, 115-16 (2008); aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  In short, the Veteran's disability picture is contemplated by the rating schedule, and the assigned schedular rating is, therefore, adequate.  

Finally, the Board notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In this case, neither the Veteran nor his representative has alleged that his service-connected disabilities combine to result in additional disability or symptomatology that is not already contemplated by the rating criteria for each individual disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration is warranted under Johnson.


ORDER

Entitlement to an initial rating for bilateral hearing loss in excess of 0 percent is denied.

REMAND

The Board finds that additional evidentiary development is necessary before a decision can be reached on the merits of the Veteran's remaining claim for service connection for sleep apnea, including as secondary to PTSD.  Specifically, the Veteran must be afforded a VA examination to determine whether his claimed sleep apnea is related to his active service, including as secondary to his service connected PTSD.  The Board notes that the Veteran has submitted additional evidence and argument in support of his claim that there is a connection between PTSD (for which he is service connected) and sleep apnea.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the etiology of his sleep apnea.  The entire claims file, to include a complete copy of this remand, must be made available to, and reviewed by, the designated examiner. 

The examiner must opine as to whether it is at least as likely as not (i.e., there is at least a 50 percent or greater probability) that his currently diagnosed sleep apnea began in or is otherwise etiologically linked to service, including as secondary to the Veteran's service connected PTSD.

In providing his/her opinion, the examiner must specifically comment on the Veteran's lay statements regarding the etiology of his sleep apnea, which include weight gain from his prescribed medication; secondary to pugil stick training during boot camp; secondary to falling 20 feet to the ground in 1977-1978; and most recently, as secondary to his service connected PTSD.  The examiner is advised that the Veteran is competent to report history and symptoms, and that his reports must be considered in formulating the requested opinion.  If the examiner rejects the Veteran's reports, the examiner should provide a rationale for doing so.

2.  After completing the above, readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


